Citation Nr: 1711255	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability.

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder bursitis from November 3, 2008 to November 22, 2013.

5.  Entitlement to a rating in excess of 20 percent from November 22, 2013 to November 18, 2014 and since March 1, 2015 for right shoulder impairment of the clavicle or scapula.

6.  Entitlement to a rating in excess of 10 percent for a right knee disability.

7.  Entitlement to a rating in excess of 30 percent for migraine headaches with photophobia.


REPRESENTATION

Appellant represented by:	Temi N. Zeitenberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009, December 2014, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and of the Appeals Management Center.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In June 2016, a Board hearing was held before the undersigned.  A transcript of the proceeding has been associated with the claims file.

In September 2014, the Board reopened the issues of entitlement to service connection for back, right shoulder, and left hip disabilities, and the case was remanded for further development.  The issues of entitlement to service connection for a right shoulder disability and a left hip disability were granted in December 2014 and October 2016 rating decisions.  These issues have therefore been granted in full, and they are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

A December 2015 rating decision increased the Veteran's evaluation for major depressive disorder with psychotic features and intermittent explosive disorder to 100 percent and granted special monthly compensation based on housebound criteria, effective August 24, 2015, the date the Veteran submitted a claim for an increased rating.  In February 2016, the Veteran's attorney submitted a notice of disagreement stating that the Veteran disagreed with "[a]ll issues decided" in the December 2015 rating decision.  The "Area of Disagreement" and "Percentage (%) Evaluation Sought" sections were not completed.  Because the December 2015 rating decision granted the Veteran's claim to the maximum benefit of 100 percent, with the addition of special monthly compensation granted as well, it is unclear to the Board what, exactly, the Veteran is disagreeing with.  The Veteran is hereby notified that if he wishes to continue an appeal of this issue, it is necessary for him to provide explanation of the benefit that is currently sought that has not already been granted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back Disability

The Veteran contends that he has a back disability which was incurred during his active military service.  At the June 2012 Board hearing, the Veteran reported that he hurt his back in service doing push-ups with a soldier on his back, and has had back problems ever since.  He stated that X-rays did not find anything, but he was placed on painkillers.

The Veteran's service treatment records show frequent complaints of low back pain.  A November 2001 letter shows that the Veteran had a left shoulder injury which preexisted his military service, but there is no indication of treatment or diagnosis of a back disability prior to service.  At a December 2001 pre-induction examination, the Veteran's spine was normal.  The Veteran denied any recurrent back pain or problems on the Report of Medical History.

In February 2002, the Veteran reported pain in his lower back that travelled down his leg.  He reported that the pain began while doing pushups with another person on his back.  He was diagnosed with lower back pain.  The Veteran twice reported back pain in April 2002, lasting for over 15 days, which radiated downward and was relieved by lying down.  He was diagnosed with backache and lumbago.
In May 2002, he reported "excruciating" lower back pain which worsened with stopping, bending, lifting, and turning.  Physical examination found tenderness but no abnormalities.  He was diagnosed with lumbago.  X-rays taken in May 2002 due to recurring low back pain found a normal lumbosacral spine.  There was no evidence of fracture, bone defect, spondylolysis, or spondylolisthesis.  The intervertebral disc spaces and vertebrae were symmetric.

In June 2003, the Veteran pulled a muscle in the mid-section of his back.  He reported that his pain began after pushing a heavy cart.  He was diagnosed with acute low back pain.  A July 2003 Medical Board evaluation stated that the Veteran had run into a shallow hole in the grass while running in June 2002 and felt a "pop" in the left hip that developed into persistent left hip pain over the ensuing months.  Physical examination found full active range of motion in the lumbar spine except for 80 percent lumbar flexion, which had been previously noted at a February 2003 physical therapy session.

After the Veteran separated from service in December 2003, the Veteran attended a VA examination in May 2004.  He reported having repeated episodes of low back discomfort during service, which was treated with a back brace, medications, and light duty.  He reported having low back pain with missed steps, sudden movement, and heavy lifting, which also caused flare ups.  Between flare ups, he had no pain and normal range of motion.  He was diagnosed with low back pain by history with no abnormal findings.

At a May 2009 VA examination, the Veteran reported having trauma to his low back after playing touch football during basic training, with acute symptoms that resolved, but now having recent exacerbations in 2008.  The examiner stated that the service treatment records showed an evaluation for low back pain after performing push ups, with notation of tenderness, negative X-ray findings, and a diagnosis of strain.  An MRI performed in March 2009 showed probably severe spinal canal stenosis which was incompletely imaged, and it was noted that a dedicated thoracic spine MRI was recommended.  It also showed minor lumbar spondylosis superimposed upon mild congenital spinal stenosis.  The examiner diagnosed the Veteran with mild lumbar spondylosis, but stated that it was less likely as not caused by or a result of a low back condition in service.  She explained that the Veteran's congenital spinal stenosis predisposed him to degenerative changes in his lumbar spine, and his severe symptoms only started in November 2008, suggesting that the inciting event occurred at that time, and not during service.  She also wrote that the service record did not document a high energy injury to the low back, making an aggravation unlikely.

Unfortunately, in light of the extensive medical treatment that the Veteran received in service, the Board finds that the May 2009 VA examination is not adequate to decide the issue at this time.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  While the VA examiner noted one instance of low back pain in service, this is not an accurate representation of the Veteran's in-service treatment, and it suggests that the examiner did not review and was not aware of the Veteran's recurring complaints of back pain and the February 2003 finding of a decreased range of motion in the lumbar spine forward flexion.

The May 2009 VA examiner also raised the possibility that the Veteran's low back disability is caused by a congenital abnormality.  Congenital defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  A congenital defect can, however, be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted.  See VAOPGCPREC 82-90.  The VA examiner did not adequately address the possibility that despite having a congenital spine abnormality, the Veteran could have a separate, superimposed injury to the lower back.

The Board therefore remands this issue in order to afford the Veteran a new VA examination addressing the nature and etiology of his current back disorder.

Manlincon Issues

A December 2014 rating decision granted entitlement to service connection for bursitis of the right shoulder, with an evaluation of 10 percent from November 3, 2008 to November 22, 2013, and for impairment of the shoulder right clavicle or scapula, with an evaluation of 100 percent from November 18, 2014 and 20 percent from March 1, 2015.

May 2015 and August 2015 rating decisions denied entitlement to service connection for sleep apnea, declined to reopen a claim of entitlement to service connection for a left foot disability, increased the evaluation for migraine headaches to 30 percent, and denied an increase in the evaluation for right knee chondromalacia.

In August 2015, the Veteran submitted a notice of disagreement which disagreed with all issues contained in the December 2014 rating decision.  The Board accepts this as a disagreement with the evaluation assigned for the Veteran's right shoulder disabilities for the entire period on appeal, with the exception of the period from November 18, 2014 to February 29, 2015, when the maximum possible rating was already assigned.  A February 2016 notice of disagreement was also submitted stating that the Veteran disagreed with all issues decided in the August 2015 rating decision.  

A statement of the case has not yet been issued addressing these issues.  Thus, a remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his attorney with a statement of the case adjudicating the issues addressed in his August 2015 and February 2016 notices of disagreement, as discussed above, and advise them of the time period in which to perfect the appeal.  If, and only if, the Veteran perfects an appeal of these issues in a timely fashion, the case should then be returned to the Board for further appellate review.

2. Associate all VA treatment records since October 2016 with the Veteran's claims file.

3. Schedule the Veteran for a VA examination of the thoracolumbar spine.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

(a) After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, including X-rays or other imaging, if deemed necessary, identify all present disorders of the lumbar spine since the Veteran's separation from service in 2003.

If radiographic or imaging studies of the lumbar and thoracic spine are not found to be necessary, the examiner should explain why such studies would not be beneficial.

(b) For each noted disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's condition had its onset in service or was caused or permanently aggravated by his active military service.  The examiner must address all instances of lower back pain reported in the Veteran's service treatment records, which are discussed in detail above, as well as his credible lay assertions that he first experienced low back pain in service and that he has continuously had back problems since that time.

(c) The examiner should also address whether the Veteran has a congenital back disability.  If such a disability is found, discuss whether the Veteran had a superimposed injury to that disability during his military service which has contributed to his back symptoms today.  It is noted to the examiner that the evidence does not support a finding that the Veteran clearly and unmistakably had a back disability prior to his military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim of entitlement to service connection for a back disability in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




